T. R. Strong, Justice.
I am not satisfied that the prosecution of this case has been unreasonably or unfairly conducted j” but I think the case both a difficult and extraordinary one, within the meaning of those words in § 308 of the Code. Several important, and somewhat nice and intricate questions of law and fact have been presented by it. It .has required an investigation of facts extending through a period of some twenty years; and witnesses in behalf of the defendants from several other states, whose personal attendance could not safely be dispensed with, have been necessary in preparing for trial.
If the defendants had united in appearing and answering, I should think it a proper case for an extra allowance. But the *118defendants have put in three separate answers by three different attorneys, Ly reason of which the labor of conducting the case on the part of the plaintiff has been much increased, and the plaintiff is exposed to three bills of costs in favor of the defendants now entitled to judgment; besides, he will be adjudged to pay the costs of the other defendant, as between whom and the plaintiff the action has been tried, if the defendant retains the verdict he has obtained, or shall ultimately prevail.
There was no necessity for more than a single answer by a single attorney, or law firm, which answer might have been, joint and several, or several only, for all the defendants, as the defences are alike. Still the defendants had a right to appear and answer separately; and there is no ground to believe that they were influenced by motives of costs, or acted in bad faith in doing so. But I think the fact that they have unnecessarily retained different attorneys, and severed in their defences, thereby greatly enhancing the services of the plaintiff’s attorney, and the amount of the costs which may be recovered against the plaintiff, calls upon the court, in the exercise of a sound discretion, to deny the application for an extra allowance»
Motion denied without costs.